Order, Supreme Court, New York County (Louis B. York, J.), entered on or about June 3, 2004, which granted plaintiffs’ motion to strike defendants-appellants’ pleadings unless, within seven days, defendants provided a new response to plaintiffs’ interrogatories and paid plaintiffs costs of $750 awarded pursuant to 22 NYCRR part 130, unanimously affirmed, without costs.
The subject order was properly based on defendants’ noncompliance with court orders directing it to answer plaintiffs’ interrogatories (CPLR 3126 [3]; see Zletz v Wetanson, 67 NY2d 711 [1986]).
We have considered defendants’ other arguments and find them unavailing. Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.